                                             Case 4:19-cv-02620-HSG Document 42 Filed 01/04/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        TAIRAY TAQWAIN MORRIS,                            Case No. 19-cv-02620-HSG
                                   8                     Plaintiff,                           ORDER DENYING MOTION TO STAY
                                                                                              DISCOVERY
                                   9               v.
                                                                                              Re: Dkt. No. 41
                                  10        NANCY ADAMS, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff, an inmate at Pelican Bay State Prison (“PBSP”), filed this pro se civil rights

                                  14   action pursuant to 42 U.S.C. § 1983. On October 27, 2020, Defendants filed a motion for

                                  15   summary judgment, arguing that they are entitled to summary judgment because Defendants were

                                  16   not deliberately indifferent to plaintiff’s alleged medical needs; Plaintiff lacks evidence to support

                                  17   his claim for punitive damages; and Defendants are entitled to qualified immunity. Dkt. No. 40.

                                  18   Defendants have also filed a motion requesting that the Court stay discovery pending a ruling on

                                  19   the summary judgment motion because the qualified immunity question should be resolved before

                                  20   Defendants are required to respond to discovery and because it would be unduly burdensome for

                                  21   Defendants to respond to discovery if Plaintiff’s claims are barred by qualified immunity. Dkt.

                                  22   No. 41. In Defendants’ pending summary judgment motion, while they do claim qualified

                                  23   immunity as an affirmative defense, they also seek summary judgment on other grounds. See

                                  24   generally Dkt. No. 40. Only if qualified immunity were the sole basis for the summary judgment

                                  25   motion would the Court consider staying discovery pending resolution of the motion.

                                  26   Accordingly, Defendants’ motion to stay discovery pending resolution of the question of qualified

                                  27   immunity is DENIED. Dkt. No. 41.

                                  28   //
                                          Case 4:19-cv-02620-HSG Document 42 Filed 01/04/21 Page 2 of 2




                                   1         This order terminates Dkt. No. 41.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 1/4/2021

                                   4                                              ______________________________________
                                                                                  HAYWOOD S. GILLIAM, JR.
                                   5                                              United States District Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                  2
